Citation Nr: 1210616	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  11-11 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome of the hands and wrists.


REPRESENTATION

Appellant (the Veteran) is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from February 1984 to February 2004.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the RO in Indianapolis, Indiana.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO, in October 2011.  A transcript of the hearing is associated with the claims file.  The record was held open an additional 30 days following the hearing to permit the Veteran the opportunity to submit additional evidence.  In October 2011, the Veteran submitted additional evidence and included a waiver of his right to have the evidence considered initially by the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran did not engage in combat with the enemy.

3.  The Veteran's service in the Air Force included handling cargo.

4.  Symptoms of carpal tunnel syndrome of the bilateral upper extremities were chronic in service.

5.  Symptoms of carpal tunnel syndrome of the bilateral upper extremities have been continuous since service separation.

6.  The  Veteran's current carpal tunnel syndrome of the bilateral upper extremities is related to service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's favor, carpal tunnel syndrome of the bilateral upper extremities was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

As the Board is granting service connection for carpal tunnel syndrome of the bilateral upper extremities, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Prior Rating Decision Not Final

The Board finds initially that a December 2008 rating decision that denied service connection for carpal tunnel syndrome of the bilateral upper extremities did not become final; therefore, there is no predicate issue regarding reopening of that decision.  

At the time of the December 2008 RO decision, the record before the RO did not included the Veteran's service treatment records.  The RO certified that those records were unavailable.  The Veteran submitted copies of the service treatment records that were in his possession in January 2009.  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  Additionally, because the service treatment records were received within one year of the December 2008 rating decision, the RO   As receipt of additional pertinent service treatment records requires reconsideration of the claim for service connection, analysis of the claim in light of whether new and material evidence has been received under 38 C.F.R. § 3.156(a) is unnecessary.  

Service Connection - Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy, or that his claimed carpal tunnel syndrome of the bilateral upper extremities is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Service Connection for Carpal Tunnel Syndrome of the Upper Extremities

The Veteran asserts that he incurred carpal tunnel syndrome of the bilateral upper extremities as a result of a 20-year service career as an air cargo specialist or loadmaster in the U.S. Air Force.  At his Board hearing, the Veteran testified that he regularly manipulated hand-cranked winches for tightening cargo straps, and manipulated pallets and other rolling stock.  According to the Veteran, this involved constant manipulation of his wrists and pressure on his hands.  The Veteran testified that, toward the end of his career, he worked on computers and this aggravated the symptoms.  The Veteran's service personnel records substantiate his assertions regarding the length of his service and the type of work he performed while in the U.S. Air Force.  

After a review of all of the evidence in this case, the Board finds that the evidence for and against whether symptoms of carpal tunnel syndrome of the bilateral upper extremities were chronic in service and were continuous after service is in relative equipoise.  The Veteran testified that he started noticing sharp pains, numbness, and tingling in the wrist of in both hands in service and continued with these symptoms after service.  

The Veteran's service treatment records reveal that the Veteran's initial complaint of upper extremity symptoms was in August 2003, at which time he reported numbness in the right arm and hand.  The Veteran noted that he had been involved in a motor vehicle accident in service in June 2003, although he did not report that the onset of symptoms of carpal tunnel syndrome were associated with the 2003 motor vehicle accident.  The August 2003 examiner gave a differential diagnosis of C/T versus right shoulder impingement syndrome.  By September 2003, after several visits, both diagnoses were noted as resolved; however, the Veteran has testified that his symptoms gradually increased from that point until the point that he filed his claim for service connection in March 2008.  

The Veteran is competent to describe his symptoms, their point of onset, and their severity; and, in this case, the Board finds that the Veteran's testimony is credible and consistent with his service.  There is no service separation examination or report of medical history at service separation of record.  The first post-service treatment records regarding carpal tunnel syndrome of the bilateral upper extremities are in 2007.  In an August 2007 private treatment report of K.J.P., M.D., the Veteran was diagnosed with bilateral carpal tunnel syndrome.  An October 2007 report shows that EMG testing was conducted and confirmed the diagnosis of moderately severe carpal tunnel syndrome.  

Notably, in a March 2008 report, private physician R.M.B., M.D. noted a six-year history of intermittent numbness and ringing in both hands.  This is consistent with the Veteran's testimony that he has experienced symptoms since approximately 2002, while he was still in service.  To the extent of any remaining doubt regarding chronicity in service and continuity of symptomatology after service due to the apparent lack of treatment for several years after service, the Board finds that such doubt should be resolved in the Veteran's favor.  

The Board finds that the evidence for and against whether the carpal tunnel syndrome of the bilateral upper extremities is related to service is in relative equipoise.  The only medical opinion comes from the Veteran's private physician, A. P.V., M.D.  In an opinion signed in October 2011, A.P.V. opined that the Veteran's diagnosis of mild carpal tunnel syndrome was at least as likely as not related to (equal to or greater than 50 percent) service.  The basis for his opinion was the positive EMG report in October 2007 and his clinical judgment.  There is no opinion of record that conflicts with that of A.P.V.  As his opinion is consistent with the evidence showing onset of symptoms in service in 2002, to the extent of any remaining doubt in terms of the minimal explanation of the opinion, the Board finds that such doubt should be resolved in the Veteran's favor.  

In summation of the Board's findings, the evidence for and against whether the symptoms of carpal tunnel syndrome of the bilateral upper extremities were chronic in service, whether the symptoms of carpal tunnel syndrome of the bilateral upper extremities have been continuous since service separation, and whether the Veteran's current carpal tunnel syndrome of the bilateral upper extremities is related to service, is in relative equipoise.  With resolution of reasonable doubt in the Veteran's favor on each of these questions, the Board finds that service connection for carpal tunnel syndrome of the bilateral upper extremities is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for carpal tunnel syndrome of the bilateral upper extremities is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


